    CASE 0:18-cv-02383-NEB-ECW Document 108 Filed 01/22/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



Dawn Brenner and Kathleen Brenner, as co-trustees
for the heirs and next of kin of Dylan Brenner,

             Plaintiffs,                            Case No. 18-cv-02383 (NEB/ECW)

      v.

Danielle Sue Asfeld, in her individual capacity,
Amanda Nowell, in her individual capacity,
Christina Leonard, in her individual capacity,
Janell Hussain, in her individual capacity,
Todd Leonard, in his individual and official capacities,
Rebecca Lucar, in her individual capacity,
Denny Russell, in his individual capacity,
Wes Graves, in his individual capacity,
James Rourke, in his individual capacity,
MEnD Correctional Care, PLLC, and Sherburne County,

             Defendants,


             Stipulation for the Minnesota Board of Medical Practice’s
                              Production of Documents


       Whereas, the parties have met and conferred to address the deadlines in this case

following the Court’s January 8, 2020 Order [ECF No. 100] granting in part Plaintiffs’

motion to compel [ECF N. 83] non-party Minnesota Board of Medical Practice to comply with

a subpoena Plaintiffs served on November 4, 2019;

       Whereas, the Board has requested additional time to comply with the production

deadlines set forth in the January 8, 2020 Order.
    CASE 0:18-cv-02383-NEB-ECW Document 108 Filed 01/22/20 Page 2 of 3




      NOW THEREFORE, the parties hereby stipulate and agree that paragraphs 2.d.-

2.e. of the Order compelling the Board’s production be amended to read as follows:

      d.    The Board shall produce all responsive documents relating to the
      Sherburne County Jail no later than January 29, 2020. The Board shall
      produce all other responsive documents by February 7, 2020.

      e.     To the extent the Board is withholding or redacting any documents
      on the basis of a federal common law privilege, the Board shall produce a
      privilege log for those documents no later than February 14, 2020. The
      privilege log may have redactions of personal identifiers. The privilege log
      may also be designated CONFIDENTIAL or FOR OUTSIDE
      ATTORNEYS’ EYES ONLY if appropriate.


All other deadlines and limitations shall remain the same.

                                        NEWMARK STORMS DWORAK, LLC
Dated: January 22, 2020                 By /s/ Jeffrey S. Storms
                                        Jeffrey S. Storms, #387240
                                        Paul C. Dworak, #391070
                                        100 South Fifth Street, Suite 2100
                                        Minneapolis, MN 55402
                                        (612) 455-7050
                                        jeff@newmarkstorms.com
                                        paul@newmarkstorms.com

                                        SIEBENCAREY, P.A.
Dated: January 22, 2020                 By /s/ Jeffrey M. Montpetit
                                        Jeffrey M. Montpetit, #291249
                                         901 Marquette Avenue #500
                                        Minneapolis, MN 55402
                                         (612) 333-4500
                                        jeffrey.monpetit@knowyourrights.com

                                        Attorneys for Plaintiffs



                                           2
    CASE 0:18-cv-02383-NEB-ECW Document 108 Filed 01/22/20 Page 3 of 3




Dated: January 22, 2020           KEITH ELLISON
                                  Attorney General
                                  State of Minnesota
                                  By /s/ Kathleen M. Ghreichi
                                  Kathleen M. Ghreichi, #023834X
                                  445 Minnesota Street, Suite 1400
                                  St. Paul, Minnesota 55101-2128
                                  (651) 757-1490
                                  kathleen.ghreichi@ag.state.mn.us
                                  Attorneys for the Minnesota Board of Medical
                                  Practice




                                    3
